                                   Case 3:20-cv-00854-BEN-DEB Document 10 Filed 07/17/20 PageID.33 Page 1 of 3




                                    1   BLOOD HURST & O’REARDON, LLP                   MORGAN & MORGAN COMPLEX
                                        TIMOTHY G. BLOOD (149343)                        LITIGATION GROUP
                                    2   LESLIE E. HURST (178432)                       JOHN A. YANCHUNIS (FL324681)
                                        JENNIFER L. MACPHERSON (202021)                PATRICK A. BARTHLE II (FL99286)
                                    3   501 West Broadway, Suite 1490                  201 N. Franklin Street, 7th Floor
                                        San Diego, CA 92101                            Tampa, FL 33602
                                    4   Tel: 619/338-1100                              Tel: 813/223-5505
                                        619/338-1101 (fax)                             813/223-5402 (fax)
                                    5   tblood@bholaw.com                              jyanchunis@ForThePeople.com
                                        lhurst@bholaw.com                              pbarthle@ForThePeople.com
                                    6   jmacpherson@bholaw.com
                                    7   THE CONSUMER PROTECTION
                                         FIRM, PLLC
                                    8   HEATHER H. JONES (FL0118974)
                                        WILLIAM “BILLY” PEERCE HOWARD
                                    9    (FL0103330)
                                        4030 Henderson Blvd.
                                   10   Tampa, FL 33609
                                        Tel: 813/500-1500
                                   11   813/435-2369 (fax)
                                        Heather@TheConsumerProtectionFirm.com
   BLOOD HURST & O’ REARDON, LLP




                                   12   Billy@TheConsumerProtectionFirm.com
                                   13   Attorneys for Plaintiffs
                                   14                         UNITED STATES DISTRICT COURT
                                   15                      SOUTHERN DISTRICT OF CALIFORNIA
                                   16   BRIAN HAYWARD, on behalf of                  Case No. 3:20-cv-00854-BEN-DEB
                                        himself and all others similarly situated,
                                   17                                                CLASS ACTION
                                                     Plaintiffs,
                                   18                                                NOTICE OF VOLUNTARY
                                              v.                                     DISMISSAL WITHOUT
                                   19                                                PREJUDICE
                                        NORTEK SECURITY AND
                                   20   CONTROL, LLC,
                                                                                     District Judge Roger T. Benitez
                                   21                Defendant.                      Courtroom 5A, 5th Fl., Schwartz
                                                                                     Magistrate Judge Daniel E. Butcher
                                   22                                                Courtroom 3A, 3rd Fl., Schwartz
                                   23                                                Complaint Filed: May 06, 2020
                                                                                     Trial Date:      Not Yet Set
                                   24
                                                                                     JURY TRIAL DEMANDED
                                   25
                                   26
                                   27
                                   28
                                                                                              Case No. 3:20-cv-00854-BEN-DEB
00166249
                                                   NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                  Case 3:20-cv-00854-BEN-DEB Document 10 Filed 07/17/20 PageID.34 Page 2 of 3




                                   1         Pursuant to F.R.C.P. 41(a) of the Federal Rules of Civil Procedure, the Plaintiff,
                                   2   Brian Hayward, individually and on behalf of all others similarly situated, hereby files
                                   3   this Notice of Voluntary Dismissal Without Prejudice as to Defendant Nortek
                                   4   Security and Control, LLC, in the above-captioned matter. Each side to bear its own
                                   5   attorneys fees and costs.
                                   6                                            Respectfully submitted,
                                   7   Dated: July 17, 2020                      BLOOD HURST & O’REARDON, LLP
                                                                                 TIMOTHY G. BLOOD (149343)
                                   8                                             LESLIE E. HURST (178432)
                                                                                 JENNIFER L. MACPHERSON (202021)
                                   9
                                                                                 By:       s/ Timothy G. Blood
                                  10                                                       TIMOTHY G. BLOOD
                                  11                                             501 West Broadway, Suite 1490
                                                                                 San Diego, CA 92101
  BLOOD HURST & O’ REARDON, LLP




                                  12                                             Tel: 619/338-1100
                                                                                 619/338-1101 (fax)
                                  13                                             tblood@bholaw.com
                                                                                 lhurst@bholaw.com
                                  14                                             jmacpherson@bholaw.com
                                  15                                             THE CONSUMER PROTECTION
                                                                                  FIRM, PLLC
                                  16                                             HEATHER H. JONES (FL0118974)
                                                                                 WILLIAM “BILLY” PEERCE HOWARD
                                  17                                              (FL0103330)
                                                                                 4030 Henderson Blvd.
                                  18                                             Tampa, FL 33609
                                                                                 Tel: 813/500-1500
                                  19                                             813/435-2369 (fax)
                                                                                 Heather@TheConsumerProtectionFirm.com
                                  20                                             Billy@TheConsumerProtectionFirm.com
                                  21                                             MORGAN & MORGAN COMPLEX
                                                                                   LITIGATION GROUP
                                  22                                             JOHN A. YANCHUNIS (FL324681)
                                                                                 PATRICK A. BARTHLE II (FL99286)
                                  23                                             201 N. Franklin Street, 7th Floor
                                                                                 Tampa, FL 33602
                                  24                                             Tel: 813/223-5505
                                                                                 813/223-5402 (fax)
                                  25                                             jyanchunis@ForThePeople.com
                                                                                 pbarthle@ForThePeople.com
                                  26
                                                                                 Attorneys for Plaintiffs
                                  27
                                  28
                                                                                  1            Case No. 3:20-cv-00854-BEN-DEB
00166249
                                                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                  Case 3:20-cv-00854-BEN-DEB Document 10 Filed 07/17/20 PageID.35 Page 3 of 3




                                   1                             CERTIFICATE OF SERVICE
                                   2         I hereby certify that on July 17, 2020, I electronically filed the foregoing with
                                   3   the Clerk of the Court using the CM/ECF system which will send notification of such
                                   4   filing to the e-mail addresses denoted on the Electronic Mail Notice List, and I hereby
                                   5   certify that I have mailed the foregoing document or paper via the United States Postal
                                   6   Service to the non-CM/ECF participants indicated on the Electronic Mail Notice List.
                                   7         I certify under penalty of perjury under the laws of the United States of America
                                   8   that the foregoing is true and correct. Executed on July 17, 2020.
                                   9
                                                                                          s/ Timothy G. Blood
                                  10                                                     TIMOTHY G. BLOOD
                                  11                                          BLOOD HURST & O’REARDON, LLP
                                                                              501 West Broadway, Suite 1490
  BLOOD HURST & O’ REARDON, LLP




                                  12                                          San Diego, CA 92101
                                                                              Tel: 619/338-1100
                                  13                                          619/338-1101 (fax)
                                                                              tblood@bholaw.com
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                  2           Case No. 3:20-cv-00854-BEN-DEB
00166249
                                                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
